Exhibit 10.20

TENTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT

THIS TENTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT (this
“Amendment”) is made and entered into as of November 6, 2006 (to be effective as
of November 5, 2006) by and among each of the parties identified on the
signature page hereof as a landlord, as landlord (collectively, “Landlord”), and
FIVE STAR QUALITY CARE TRUST, a Maryland business trust, as tenant (“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease, dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement, dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement, dated as
of October 31, 2005, that certain other Third Amendment to Second Amended and
Restated Lease Agreement, dated as of December 30, 2005, that certain Letter
Agreement, dated as of March 13, 2006, that certain Fifth Amendment to Second
Amended and Restated Lease Agreement, dated as of September 1, 2006, that
certain Sixth Amendment to Second Amended and Restated Lease Agreement, dated as
of October 1, 2006, that certain Seventh Amendment to Second Amended and
Restated Lease Agreement, dated as of October 1, 2006, that certain Eighth
Amendment to Second Amended and Restated Lease Agreement, dated as of November
1, 2006, and that certain Ninth Amendment to Second Amended and Restated Lease
dated as of November 1, 2006  (as so amended, the “Consolidated Lease”),
Landlord leases to Tenant, and Tenant leases from Landlord, the Leased Property
(this and other capitalized terms used but not otherwise defined herein having
the meanings given such terms in the Consolidated Lease), all as more
particularly described in the Consolidated Lease; and

WHEREAS, on or about the date hereof, SNH/LTA Properties Trust has acquired
certain real property and related improvements known as The Neighborhood at
Somerset and located at 100 Neighborly Way, Somerset, Kentucky, as more
particularly described on Exhibit A-96 attached hereto (the “Somerset
Property”); and

WHEREAS, SNH/LTA Properties Trust, the other entities comprising Landlord and
Tenant wish to amend the Consolidated Lease to include the Somerset Property;

  


--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, effective as
of November 5, 2006, as follows:

1.             Definition of Minimum Rent.  The definition of the term “Minimum
Rent” set forth in Section 1.69 of the Consolidated Lease is hereby deleted in
its entirety and replaced with the following:

“Minimum Rent”  shall mean the sum of $39,274,507.00 per annum.

2.             Definition of Hermitage/Marsh View Properties.  The definition
for the term “Hermitage/Marsh View Properties” set forth in Section 1.103 of the
Consolidated Lease is hereby deleted in its entirety and replaced with the
following new definition of “Hermitage/Marsh View/Somerset Properties”:

“Hermitage/Marsh View/Somerset Properties”  shall mean the Properties located on
the Land described in Exhibits A-93 through A-96 attached hereto.

3.             Leased Property.  Section 2.1 of the Consolidated Lease is hereby
amended by deleting subsection (a) in its entirety and replacing it with the
following:

(a)           those certain tracts, pieces and parcels of land as more
particularly described in Exhibits A-1 through A-96 attached hereto and made a
part hereof (the “Land”).

4.             Replacement of Defined Term “Hermitage/Marsh View Properties”. 
The Consolidated Lease is hereby amended by deleting each reference therein to
the defined terms “Hermitage/Marsh View Property” or “Hermitage/Marsh View
Properties” and replacing them with references to “Hermitage/Marsh View/Somerset
Property” or “Hermitage/Marsh View/Somerset Properties” (as applicable).

6.             Exhibit A.  Exhibit A to the Consolidated Lease is hereby amended
by adding Exhibit A-96 attached hereto following Exhibit A-95 to the
Consolidated Lease.

7.             Ratification.  As amended hereby, the Consolidated Lease is
hereby ratified and confirmed.

 

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first set forth above.

 

LANDLORD:

 

 

 

 

 

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC, HRES2 PROPERTIES TRUST, SNH
CHS PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, SPTMNR
PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST and SNH/LTA PROPERTIES GA LLC

 

 

 



By:

/s/ John R. Hoadley

 

 

 

John R. Hoadley

 

 

Treasurer

 

 

of each of the foregoing entities

 

 

 

 

TENANT:

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 



By:

/s/ Bruce J. Mackey Jr

 

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial Officer

 

 

and Assistant Secretary

 

3


--------------------------------------------------------------------------------


 

The following exhibit has been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

EXHIBIT A-96   SOMERSET PROPERTY

 

  


--------------------------------------------------------------------------------